Name: 90/611/EEC: Council Decision of 22 October 1990 concerning the conclusion, on behalf of the European Economic Community, of the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances
 Type: Decision
 Subject Matter: trade policy;  criminal law;  European construction;  international affairs;  health
 Date Published: 1990-11-24

 24.11.1990 EN Official Journal of the European Communities L 326/56 COUNCIL DECISION of 22 October 1990 concerning the conclusion, on behalf of the European Economic Community, of the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances (90/611/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, on 8 June 1989, at the United Nations Headquarters in New York the Community signed the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances, adopted in Vienna on 19 December 1988, as did all its Member States; Whereas the work of the United Nations, the Council, the European Council meeting of December 1989 and the Committee for the Fight Against Drugs (CELAD) has made it possible for the Convention to enter into force rapidly; Whereas most of the Member States will have completed their internal ratification procedures in the next few months and by 30 June 1991 at the latest; Whereas, in respect of matters within its competence, the Community should therefore approve the Convention at the latest by the same date as the first Member States, HAS DECIDED AS FOLLOWS: Article 1 The United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances is hereby approved on behalf of the European Economic Community. Article 2 The President of the Council shall on behalf of the Community deposit the act of approval of the Convention with the United Nations Secretary-General. The President of the Council shall at the same time deposit the declaration of competence contained in the Annex to this Decision, in accordance with Article 27 of the Convention. Done at Luxembourg, 22 October 1990. For the Council The President G. DE MICHELIS ANNEX DECLARATION REFERRED TO IN THE SECOND SUBPARAGRAPH OF ARTICLE 2 Competence of the European Economic Community as regards the matters covered by the United Nations Convention Against Illicit Traffic in Narcotic Drugs and Psychotropic Substances (Declaration pursuant to Article 27 (2) of the Convention) Article 27 (2) of the United Nations Convention Against Illicit Traffic in Narcotic Drugs and Psychotropic Substances stipulates that, in their instruments of formal confirmation, regional economic integration organizations shall declare the extent of their competence with respect to the matters covered by this Convention. The European Economic Community was established by the Treaty of Rome which was signed on 25 March 1957 and entered into force on 1 January 1958. This Treaty was amended and supplemented by the Single European Act, which entered into force on 1 July 1987. In accordance with the provisions referred to above, the European Economic Community is at present competent for questions of commercial policy relating to the substances frequently used in the illicit manufacture of narcotic drugs and psychotropic substances, questions which are dealt with in Article 12 of the Convention. The exercise of the powers which the Member States have transferred to the Communities under the Treaties is, by its nature, subject to continuous development. The Communities therefore reserve the right to make further declarations in accordance with Article 27 (2) of the Convention.